EXHIBIT 10.2

Amendment No. 3

Amending & Terminating Employment Agreement

THIS AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT (“Amendment”), effective as of
August 6, 2008, is entered into by and between DENNIS R. GLASS, an individual
resident of the State of Pennsylvania (“Glass”), and LINCOLN NATIONAL
CORPORATION (the “Corporation”).

WHEREAS, both Glass and the Company find it in their mutual best interests to
amend and terminate in its entirety the Employment Agreement (“Agreement”) dated
December 6, 2003 between Glass and the Corporation, (as successor to
Jefferson-Pilot Corporation), as amended by Amendment No. 1 dated March 23,
2005, and Amendment No. 2 dated February 22, 2007;

WHEREAS, although the Agreement terminated on March 1, 2008, Section 5.1 of the
Agreement provides that if Glass shall retire on or after March 1, 2008, he
shall be provided with the greater of the monthly retirement benefit calculated
as described in Section 5.1 of the Agreement or the benefit calculated under the
Executive Special Supplemental Benefit pursuant to the Jefferson-Pilot
Supplemental Benefit Plan;

WHEREAS, the parties desire to terminate the Agreement in its entirety and
settle the remaining benefit obligation described in Section 5.1 of the
Agreement.

NOW THEREFORE, in consideration of the premises and mutual promises and
agreements contained herein, such consideration being mutually acceptable to
both parties, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

  1. A credit in the amount of $1,460,000 shall be made to Glass’s Shortfall
Balance Account under the Lincoln National Corporation Deferred Compensation &
Supplemental/Excess Retirement Plan (the “DC SERP”) effective August 6, 2008.
This amount represents the difference between the present value of Glass’s
estimated age 62 benefit calculated under the DC SERP without consideration for
the special factors in Section 5.1 of his Agreement, and the present value of
his estimated age 62 benefit calculated using the special factors in Section 5.1
of the Agreement. This amount will be vested and distributed in the manner
provided under the DC SERP for amounts credited to the Shortfall Balance Account
(a cash lump sum valued as of the first of the month that is thirteen (13) full
months from the date Glass Separates from Service, as defined by the DC SERP).

 

  2. Glass agrees to waive and relinquish any remaining rights to the benefit
described in Section 5.1 of the Agreement in consideration of an additional
credit in the amount of $160,000 to be made to his Shortfall Balance Account
under the DC SERP effective August 6, 2008. This amount represents the
difference between the benefit set forth in paragraph 1 above, and that same
benefit calculated at age 65. This additional credit will be vested and
distributed in the manner provided under the DC SERP for amounts credited to the
Shortfall Balance Account (a cash lump sum valued as of the first of the month
that is thirteen (13) full months from the date Glass Separates from Service, as
defined by the DC SERP).

 

  3. Section 5.1 of the Agreement is eliminated in its entirety.

 

  4. As a result of paragraphs 1-3 above, the Agreement shall terminate in its
entirety and shall have no further force or effect as of August 6, 2008.

This Amendment represents and contains the entire understanding between the
parties in connection with the subject matter of this Amendment. It is expressly
acknowledged and recognized by Glass and the Corporation that all prior written
or oral agreements, understandings or representations between them are merged
into this Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of August 6, 2008.

 

LINCOLN NATIONAL CORPORATION     DENNIS R. GLASS By:  

 

   

 

Date:  

 

    Date:  

 